
	

114 HRES 791 IH: Supporting the recognition of 2016 as the “Year of Pulse Crops” and acknowledging the nutritional benefit and important contribution to soil health of pulse crops.
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 791
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Moolenaar submitted the following resolution; which was referred to the Committee on Agriculture, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the recognition of 2016 as the Year of Pulse Crops and acknowledging the nutritional benefit and important contribution to soil health of pulse
			 crops.
	
	
 Whereas the United States will celebrate 2016 as the Year of Pulse Crops; Whereas the 68th United Nations General Assembly declared 2016 as the International Year of Pulses;
 Whereas a pulse crop is a dry, edible seed of a plant in the legume family, including a dry bean, dry pea, lentil, or chickpea;
 Whereas pulse crops are grown in abundance in Arizona, California, Colorado, Idaho, Kansas, Michigan, Minnesota, Montana, Nebraska, New York, North Dakota, Oregon, South Dakota, Texas, Washington, Wisconsin, and Wyoming;
 Whereas pulse crops are an important component of a nutritious diet and are high in plant-based protein, vitamins, fiber, and minerals, including iron, potassium, magnesium, and zinc;
 Whereas pulse crops help prevent serious and chronic illness, including heart disease, cancer, diabetes, and stroke;
 Whereas legumes serve as an important rotation crop, keep soil fertile, and improve overall soil health by replenishing nitrogen;
 Whereas pulse crops provide food security and nutrition to much of the developing world as low-cost sources of protein; and
 Whereas pulse crops are important economic development crops for small farmers, for both domestic production and export potential: Now, therefore, be it
		
	
 That the House of Representatives supports— (1)the recognition of the Year of Pulse Crops;
 (2)the participation by representatives of the Federal Government in events and activities organized pursuant to the observance by the United Nations of the International Year of Pulses; and
 (3)the future funding of programs to support the cultivation and consumption of pulse crops.  